 In the Matter of ALUMINUM COMPANY OF AMERICA AND ITS WHOLLYOWNED SUBSIDIARIES, THE ALUMINUM COOKING UTENSIL COMPANYAND THE ALUMINUM SEAL COMPANYandINTERNATIONAL UNIONALUMINUM WORKERS OF AMERICAIn 'the Matter of ALUMINUM COMPANY OF AMERICAandINTERNA-TIONAL UNION ALUMINUM WORKERS OF AMERICACases Nos. R-617 and R-618-Decided April 6, 1938Aluminum Miningand ManufacturingIndustry-Investigation of Representa-tives:controversy concerning representation of employees: employer desirescertification by Board of bargaining representative before entering into anynegotiations-UnitAppropriate for Collective Bargaining:production and main-tenance employees of five plants, excluding supervisors and clerks ; no contro-versy asto-Representatives:waiver by all parties of opportunity to compareunion membership cards and company pay roll at hearing-Certification ofRepresentatives:upon tacit agreement by all parties of majority representation.Mr. Robert Kleeb,for the Board.Smith, Buchanan d Ingersoll,byMr.. W. K. Kyle, Jr.of Pitts-burgh, Pa., for the Company.Mr. J. Alfred Wilner,of Pittsburgh, Pa., for the Union.Mr. Richard Meigs,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn December 30, 1937, International Union Aluminum Workers ofAmerica, herein called the Union, filed with the Regional Directorfor the Sixth Region (Pittsburgh, Pennsylvania) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees in all plants of Aluminum Company of Amer-ica and its subsidiaries.Permission to withdraw this petition wasrequested on January 22, 1938, and was subsequently granted by theBoard.On January 25, 1938, the Union filed with the RegionalDirector for the Sixth Region (Pittsburgh, Pennsylvania) two peti-tions, one alleging that a question affecting commerce had arisen con-444 DECISIONS AND ORDERS445cerning the representation of employees of the Aluminum Companyat its plant in Logans Ferry, Pennsylvania, and the other allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of the Aluminum Company at its plants inNew Kensington, Pennsylvania, and Arnold, Pennsylvania, and em-ployees of the Aluminum Company's two wholly owned subsidiaries,Aluminum Cooking Utensil Company, New,Kensington, Pennsyl-vania, herein called the Utensil Company, and Aluminum Seal Com-pany, Arnold, Pennsylvania, herein called the Seal Company.Eachpetition requested an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.,On February 19, 1938, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article II, Section 3, of Na-tional Labor Relations Board Rules and Regulations-Series -1, asamended, ordered investigations and authorized 'the Regional Direc-tor to conduct them and to provide for appropriate hearings upon duenotice.On February 23, 1938, the Board, acting pursuant to ArticleIII, Section 10 (c) (2), of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered a consolidation of thetwo cases for the purpose of hearing.On February 25, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Aluminum Com-pany, upon the Union, a labor organization claiming to representemployees directly affected by the investigation, and upon the Amer-ican Federation of Labor, herein called the A. F. L. Pursuant to thenotice, a hearing was held on March 7, 1938, at Pittsburgh, Pennsyl-vania, before John T. Lindsay, the Trial Examiner duly designatedby the Board. The Board, the Aluminum Company, and the Unionwere represented by counsel and participated in the hearing.TheA. F. L. did not appear or participate in the hearing.Full oppor-tunity to be heard, to examine and to cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the beginning of the hearing, counsel for the Union requestedthat the two petitions filed by the Union be consolidated and amendedso as to allege that all the production and maintenance employeesof the Aluminum Company at its Arnold, New Kensington, andLogans Ferry plants, all such employees of the Utensil Company, andall such employees of the Seal Company constitute a single appro-priate bargaining unit.No objection was raised to the request, anditwas granted by the Trial Examiner.During the course- of thehearing the Trial Examiner made several rulings on motions.TheBoard has reviewed the rulings of the. Trial Examiner and findsthat no prejudicial errors were committed.The rulings are h ereb yaffirmed.- 446NATIONAL LABOR RELATIONS BOARDUpon the entire record of the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAluminum Company of America, a Pennsylvania corporation, isengaged, together with approximately 17 subsidiaries, in the mining,reduction, refining, manufacturing, and fabricating of aluminum. Itowns and operates 13 plants throughout the United States. The pres-ent proceeding involves only the plants of the Aluminum Companylocated at New Kensington, Arnold, and Logans Ferry, in Pennsyl-vania, the plant of the Seal Company at Arnold, Pennsylvania, andthe plant of the Utensil Company at New Kensington, Pennsylvania.The principal raw material used at the Arnold, New Kensington,and Logans Ferry plants of the Aluminum Company is aluminumpig, substantially all of which is obtained from plants of the Com-pany located. outside the State of Pennsylvania.The three plantsalso use mill supplies, steel, copper, and various other materials, ofwhich approximately 38 per cent are obtained outside Pennsylvania.,The principal products manufactured at the Arnold and New Ken-sington plants are sheet, plate, foil tubing, and ingot, approximately60 per cent of such products being shipped outside Pennsylvania.The principal products of the Logans Ferry plant are aluminumpowder and paste, of which over 80 per cent are shipped outsidePennsylvania.The Utensil Company uses at its New Kensington plant principallysemi-fabricated aluminum, substantially all of which is obtained fromthe Aluminum Company's New Kensington and Arnold plants, butitalso uses cartons, buffs, cleaner, and other materials, of whichapproximately 60 per cent are obtained outside Pennsylvania. Itmanufactures cooking utensils and miscellaneous products, of which90 per cent are shipped outside Pennsylvania.The Seal Company uses at its Arnold plant principally aluminumsheet,most of which is obtained from the Aluminum Company'sArnold and New Kensington plants, but it also uses some other rawmaterials, approximately 65 per cent of which are obtained outsidePennsylvania.It ships approximately 85 per cent of its finishedproducts outside Pennsylvania.H. THE ORGANIZATIONSINVOLVEDOn June 15, 1937, International Union Aluminum Workers ofAmerica, affiliated with the Committee for Industrial Organization,granted charters to Local No. 2, which admits to its membership all1 The percentage figures used throughout this section are based upon value. DECISIONS AND ORDERS,447production and maintenance employees, exclusive of supervisory andoffice employees, of the Aluminum Company, the Utensil Company,and the Seal Company at their Arnold and New Kensington plants,and to Local No. 8, which admits to its membership all such employees1937, the employees at the aforesaid plants were members of localunions affiliated with the American Federation of Labor.III.THE QUESTION CONCERNING REPRESENTATIONOn December-2, 1936, the Aluminum Company entered into anagreement with various Aluminum Workers' organizations affiliatedwith the American Federation of Labor, acting jointly, in cooperationwith the National Council of Aluminum Workers and Local Unionsof the International Association of Machinists.The agreeient cov-ered six plants of the Aluminum Company, including the LogansFerry and New Kensington plants, and by its terms was to remain ineffect "until November 1, 1937, and thereafter until modified after atleast thirty (30) days notice."On September 30, 1937, the Union advised the Aluminum Companythat the employees covered by the agreement of December 2 hadtransferred their affiliation from the A. F. L. to the Union and thata proposed revised agreement would be presented by the Union tothe Aluminum Company. On December 30, 1937, the Union sent tothe vice president of the Aluminum Company a letter stating that theUnion represented a majority of the production employees at all theplants of the Aluminum Company and its subsidiaries and enclosinga proposed revised agreement covering all such employees. The Com-pany, by a letter dated January 7, 1938, replied that it could notnegotiate any agreement until after certification by the Board ofbargaining representatives, but that after such certification it wouldbe willing to enter into negotiations with the Union.At the hearing, the Union claimed to represent a majority of theemployees within the unit it alleged to be appropriate.We find that a question has arisen concerning the representation ofemployees of the Aluminum Company, the Seal Company, and theUtensil Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the AluminumCompany and its subsidiaries described in Section I above, has aclose, intimate, and substantial relation to trade, traffic, and commerce 44SNATIONAL LABOR RELATIONS BOARDamong the several States, and tends to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union alleged in its petitions'as amended at the hearing thatall the production and maintenance employees,excluding super-visory and office employees,of the Aluminum Company at its NewKensington,Arnold, and Logans Ferry plants,of the Seal Companyat its Arnold plant,and of the Utensil Company at its New Ken-sington plant constitute a single appropriate bargaining unit.TheUnion stated that timekeepers and clerical employees whose dutieswere- confined wholly to a factory were deemed to be included inthe unit which it claimed to be appropriate.No objection to therequested unit was made by any party at the hearing.The evidence shows that all employees at the plants here involvedare hired through one central employment office; that all the plants,except the Logans Ferry plant,adjoin one another; that the LogansFerry plant is only 1 mile away from the other plants mentionedabove ; that employees are at times transferred among the variousplants; that there is one general superintendent over all the plants;and that one vice president has final responsibility with respect tothe handling of grievances at all of said plants.We find that the production and maintenance employees of theAluminum Company at its Arnold,New Kensington,and LogansFerry plants,of the Utensil Company at New Kensington,and of theSeal Company at Arnold, exclusive of supervisory and clerical em-ployees, constitute a unit appropriate for the purposes of collectivebargaining,and that said unit will insure to the employees of theAluminum Company, the Utensil Company, and the Seal Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATIONOF REPRESENTATIVESThe general superintendent of the Aluminum Company testifiedthat 4,473 employees within the unit we have found to be appro-priate were on the pay rolls of the 5 plants here involved during thepay-roll period ending January 29, 1937.He also testified that thenames-of many employees who had been laid off were not includedon the pay rolls.The president of Local No..2 testified that 5,920 employees withinthe unit we have found appropriate had signed applications formembership in No. 2, designating the Union as their bargainingrepresentative.The financial secretary of Local No.8 testified that139 employees within the unit which we have found appropriate had DECISIONS AND ORDERS449signed membership cards of No. 8 which designated the Union astheir bargaining representative.The. membership cards of the twolocals included the names of some employees who had been laid off.The pay rolls and the membership cards were not introduced inevidence, but were available for inspection at the hearing.TheTrial Examiner stated that adequate opportunity. would be giventhe parties to inspect the pay roll and the membership cards. Theparties,however, stated that they would waive such inspection.The Aluminum Company and its subsidiaries did not contest theclaim of the Union that it had been designated as bargaining repre-sentative by all, or practically all, the employees of the five plantswithin the appropriate unit.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their repre-sentative for the purposes of collective bargaining. It is, therefore,the exclusive representative of all the employees in such unit forthe purpose of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the rep-resentation of employees of the Aluminum Company of Americaand its two wholly ,owned subsidiaries, Aluminum Cooking UtensilCompany and Aluminum Seal Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.The production and maintenance employees of the AluminumCompany at its Arnold, New Kensington, and Logans Ferry plants,of the Utensil Company at New Kensington, and of the Seal Com-pany at Arnold, exclusive of supervisory and clerical employees, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.3.International Union Aluminum Workers of America is the ex-clusive representative of all the employees in such unit for thepurposes of collective bargaining, within the meaning of Section9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, 450NATIONAL LABOR RELATIONS BOARDIT ISHEREBY CERTIFIEDthat International Union Aluminum Work-ers of America has been designated and selected by a majority of theproduction and maintenance employees of the plants of the Alumi-num Company of America located at New Kensington, Arnold, andLogansFerry, in Pennsylvania, and of its subsidiaries, the AluminumSeal Company, Arnold, Pennsylvania, and the Aluminum CookingUtensil Company, New Kensington, Pennsylvania, excluding super-visory and office employees, as their representative for the purposesof collective bargaining, and that, pursuant to the provisions of Sec-tion 9 (a) of the Act, International Union Aluminum Workers ofAmerica is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.